Case 5:18-cv-01564-JGB-SP Document 44 Filed 04/24/19 Page 1 of 1 Page ID #:466



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 18-1564 JGB (SPx)                                Date April 24, 2019
  Title Cristine V. Le v. Richard V. Spencer


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                           Not Reported
                  Deputy Clerk                                         Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                  None Present                                          None Present

  Proceedings:      Order DISMISSING Plaintiff’s First Amended Complaint WITHOUT
                    Leave to Amend (IN CHAMBERS)

         On November 19, 2018, Plaintiff filed a First Amended Complaint. (“FAC,” Dkt. No.
 22.) On February 27, 2018, the Court granted Defendant’s motion to dismiss the FAC and
 dismissed the FAC in its entirety. (“Order,” Dkt. No. 37.) The Court granted Plaintiff leave to
 amend certain claims, with the provision that any amended complaint be filed before March 25,
 2019. (Id. at 6.) On March 10, 2019, Plaintiff filed a notice of intent not to file a second amended
 complaint and requested that final judgment be entered in this action. (Dkt. No. 41.) As of the
 date of the entry of this order, Plaintiff has not filed an amended complaint.

          A district court may dismiss an action without leave to amend when a plaintiff has failed
 to file an amended complaint within the allotted time period. See Am. W. Door & Trim v. Arch
 Specialty Ins. Co., 2015 WL 13048440, at *1 (C.D. Cal. Apr. 15, 2015)


         The Court therefore dismisses this action WITHOUT leave to amend. Final judgment
 will be entered in this matter following the entry of this order. The Clerk of Court is directed to
 close this case.



         IT IS SO ORDERED.




  Page 1 of 1                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
